PELLEGRINI, Judge,
dissenting.
I respectfully dissent. Rather than interpreting Section 301(d) of the Public Utility Code, the majority is rewriting it by holding that a tie vote has the legal effect of denying the requested action.
Section 301(d) of the Code sets forth the number of Commissioners of the Public Utility Commission needed for a quorum, as well as the number of votes needed for the Commission to take any action when there is a quorum. It provides:
(d) Quorum. A majority of the members of the commission serving in accordance with law shall constitute a quorum and such majority acting unanimously, shall be required for any action, including the making of any order or the ratification of any act done or order made by one or more of the commissioners. No vacancy in the commission shall impair the right of a quo-ram of the commissioners to exercise all the rights and perform all the duties of the commission.
The plain language of this section provides that a majority of the Commission members serving are needed for a quorum and the number needed for the quorum must act unanimously for the Commission to make any order or to take any action. By doing so, the General Assembly evidenced an intent that it did not want important matters to be decided by less than a majority of the members serving on the Commission, and that delays in getting a majority are not important, considering that the matters before the Commission affect the parties and the public for years if not decades. When, as here, there are four members of the Commission attending a meeting, a majority, i.e., three votes, are needed for the Commission to undertake any action. A 2-2 vote is not a majority to take or deny action. Until the deadlock is broken either by a change of vote or the appointment of a fifth member, where the majority of the commissioners serving do not vote in favor or against a proposed action, the action is not approved or disapproved but held in abeyance.
Contrary to its clear language, the majority, in its operative paragraph,1 makes a number of presumptions that are not supported by the language of Section 301(d). An analysis of the majority’s operative paragraph shows the insupportability of its result. Specifically:
*681Majority Opinion
Section 301(d) provides that a “quorum”, as that term is defined, is required before the PUC can vote.
Section 301(d) also requires that if the quorum is composed of the minimum number of members, the vote must be unanimous.
No one can seriously question that where the PUC consists of five members, four PUC members exceed the minimum number for a quorum.
Whereas under 301(d), the lack of a quorum or less than three members legally prohibits decision making, the presence of more than three members guarantees that process.
Thus, the failure to garner a majority of the quorum’s vote is not the same as the lack of a quorum.
The refusal to depart from the status quo does not constitute the absence of a decision but has the legal effect of denying the requested action.
Analysis
Section 301(d) defines “quorum” as a “majority of the members of the commissions serving in accordance with the law.” The number of commissioners needed for a quorum shifts, depending on how many commissioners are serving lawfully.
The number of commissioners needed for a quorum shifts with the number of commissioners serving. If only two members are serving lawfully, then two members constitute a quorum and action can be taken as long as the vote is unanimous. If three commissioners are serving, a quorum is also two, and even when all three commissioners attend, only two votes would be needed to take action.
The factual difference is that there are only four members of the Commission serving. Moreover, while you can’t question that four members exceed a quorum, so do three members because it is one more than two members needed for the quorum.
A lack of a quorum is not less than three members but two commissioners. A 2-1 vote will also be effective to take action. Moreover, no explanation is given why more than three members guarantees decision making when you only need a majority acting unanimously to take action, and that can be as few as two.
Agreed that the failure to garner a majority is not the same as a lack of a quorum, but it ignores that Section 301(d) expressly provides that the majority of the quorum has to act unanimously for the making of any order. Section 301(d) requires that a majority serving lawfully constitutes a quorum. A majority needed when four members are serving lawfully is three. Contrary to the majority’s position, this section then states that three members need to act unanimously to take any action. Two of four does not constitute a majority.
*682Because the PUC’s tie vote did not constitute the taking of any action and the PUC had jurisdiction to reconsider Peoples’ petition for review, Bessie 8 has no cause of action. Accordingly, I would sustain the PUC’s and Peoples’ preliminary objections and dismiss Bessie 8’s petition for review.
PALLADINO and SMITH, JJ., join in this dissent.

. The operative paragraph states:
Section 301(d) provides that a "quorum" as that term is defined is required before the PUC can vote. Section 301(d) also requires that if the quorum is composed of the minimum number of members, the vote must be unanimous. However, that situation is not involved here. No one can seriously question that where the PUC consists of five members, four PUC members exceeds the minimum number required for a quorum. Whereas, under 301(d), the lack of a quorum, or less than three members, legally prohibits decision making, the presence of more than three members guarantees that process. Thus, the failure to garner a majority of the quorum’s vote is not the same as the lack of a quorum; the PUC and Peoples' reading of the statute mistakenly equates the two. We agree with the PUC and Peoples that a tie vote by the PUC retains the status quo; however, contrary to their assertion, the refusal to depart from the status quo does not constitute an absence of a decision but has the legal effect of denying the requested action. Giant Food Stores v. Zoning Hearing Board, 93 Pa.Commonwealth Ct. 437, 501 A.2d 353 (1985). (Opinion p. 678.)
*681The majority’s analysis is flawed by its failure to recognize that there is a shifting quorum and it ignores that the Act requires a majority of the quorum to take any action. Nor can the majority find any support in AT & T Communications of Pennsylvania, Inc. v. Pennsylvania Public Utility Commission, 131 Pa.Commonwealth Ct. 390, 570 A.2d 612 (1990). In that case, we held that a 2-2 vote by the PUC was equivalent to a rejection of an ad hoc committee’s recommendation regarding a local telephone exchange carrier’s role in interexchange customer billing inquiries and, thus, was a final order from which an appeal would lie. AT & T Communications is not controlling because we made that determination as a result of finding that the practical ramifications of the PUC’s order did not put the exchange carrier out of court, but simply delegated the duty to a committee to interpret 52 Pa.Code § 64.22(2) regarding billing practices for residential telephone services and it preserved the possibility of a future evidentiary hearing on the matter. Section 301(d) of the Code was never considered.